          Case 1:19-cv-01113-PB Document 37 Filed 09/02/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE



United States of America

     v.                                         Case No. 19-cv-1113-PB
                                                Opinion No. 2020 DNH 155
Sheikh Enamur Rahman
a/k/a Mohammed Enam


                                     ORDER


     The government has brought this civil action pursuant to 8

U.S.C. § 1451(a) to denaturalize Sheikh Enamur Rahman.             The

government now cross-moves for judgment on the pleadings on

Counts II, III, and IV of the complaint.1          According to the

government, immigration documents properly incorporated into the

complaint and Rahman’s admissions in his answer to the complaint

establish that Rahman committed unlawful acts in connection with

his applications for permanent residence and naturalization,

which rendered him statutorily ineligible for citizenship.

Rahman responds that he disputes facts material to those claims

and has asserted multiple affirmative defenses.

     A motion for judgment on the pleadings under Federal Rule

of Civil Procedure 12(c) is subject to the same standard of




1 Rahman has also moved for judgment on the pleadings based on a
statute-of-limitations defense. I address that motion in a
separate order.
       Case 1:19-cv-01113-PB Document 37 Filed 09/02/20 Page 2 of 3



review as a motion to dismiss for failure to state a claim under

Rule 12(b)(6).    Collier v. City of Chicopee, 158 F.3d 601, 602

(1st Cir. 1998).   Accordingly, in reviewing a motion for

judgment on the pleadings, I “must accept all of the nonmovant’s

well-pleaded factual averments as true, and draw all reasonable

inferences in his favor.”     Rivera–Gomez v. de Castro, 843 F.2d

631, 635 (1st Cir. 1988) (internal citations omitted).          I may

enter judgment on the pleadings “only if the uncontested and

properly considered facts conclusively establish the movant’s

entitlement to a favorable judgment.”       Zipperer v. Raytheon Co.,

493 F.3d 50, 53 (1st Cir. 2007) (internal quotation marks

omitted).

     The Supreme Court has described U.S. citizenship “as the

highest hope of civilized men,” concluding that “such a right

once conferred should not be taken away without the clearest

sort of justification and proof.”       Schneiderman v. United

States, 320 U.S. 118, 122 (1943).       Given the extremely high

stakes involved, the government’s “evidence justifying

revocation of citizenship must be clear, unequivocal, and

convincing and not leave the issue in doubt.”         Fedorenko v.

United States, 449 U.S. 490, 505 (1981) (internal quotation

marks omitted).

     The pleadings in this case do not conclusively establish

that the government has met this high burden of proof.

                                    2
        Case 1:19-cv-01113-PB Document 37 Filed 09/02/20 Page 3 of 3



Accepting as true Rahman’s factual assertions in his answer to

the complaint and drawing all reasonable inferences in his

favor, see Rivera-Gomez, 843 F.2d at 635, I conclude that

disputed issues of material facts exist to preclude judgment in

the government’s favor.      Accordingly, I deny the government’s

cross-motion for judgment on the pleadings (Doc. No. 23),

without prejudice to the government’s right to renew its

arguments in a properly supported motion for summary judgment.


      SO ORDERED.


                                         /s/ Paul J. Barbadoro
                                         Paul J. Barbadoro
                                         United States District Judge

September 2, 2020

cc:   Troy Liggett, Esq.
      Michele E. Kenney, Esq.




                                     3
